17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 1 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 2 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 3 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 4 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 5 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 6 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 7 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 8 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 9 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 10 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 11 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 12 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 13 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 14 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 15 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 16 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 17 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 18 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 19 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 20 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 21 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 22 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 23 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 24 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 25 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 26 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 27 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 28 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 29 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 30 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 31 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 32 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 33 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 34 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 35 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 36 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 37 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 38 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 39 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 40 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 41 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 42 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 43 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 44 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 45 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 46 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 47 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 48 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 49 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 50 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 51 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 52 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 53 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 54 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 55 of 56
17-03545-FPC11   Doc 128   Filed 11/16/18   Entered 11/16/18 14:57:52   Pg 56 of 56
